—Appeal by the defendant from a judgment of the County Court, Nassau County (Dunne, J.), rendered August *40416, 1994, convicting him of robbery in the first degree, rape in the first degree, criminal use of a firearm in the first degree (two counts), and criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant objects to his simultaneous convictions of robbery in the first degree (Penal Law § 160.15 [4]) and criminal use of a firearm in the first degree (Penal Law § 265.09 [2]), where the predicate violent felony supporting the weapon conviction is based on the same facts as those which underlie the robbery conviction, and where the two convictions share common elements (see, People v Brown, 67 NY2d 555). The defendant’s conviction on these two counts is "technically proper” (People v Brown, supra, at 560). The defendant’s plea of guilty forecloses review of any possible nonjurisdictional error (see, People v Carroll, 181 AD2d 904; People v Garner, 174 AD2d 1028; People v Brooks, 167 AD2d 854; People v Bones, 103 AD2d 1012; see also, People v Walton, 41 NY2d 880; People v Thompson, 202 AD2d 456; People v Rodriguez, 153 AD2d 961; People v Freeman, 117 AD2d 677).
The defendant’s remaining contention is without merit. Bracken, J. P., Copertino, Joy and Altman, JJ., concur.